     Case 2:20-cv-00530-TLN-GGH Document 19 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON CLAUDE EDWARDS,                               No. 2:20-cv-00530 TLN GGH P
12                       Petitioner,
13            v.                                          ORDER
14    PLEASANT VALLEY STATE PRISON,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding in pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254.

19          On March 9, 2020, the petitioner filed his original habeas petition. However, the petition

20   did not include a current signature page by petitioner. Instead, the petition included an old copied

21   signature of petitioner and was signed by petitioner’s uncle. On March 25, 2020 and May 21,

22   2020, the court directed petitioner to file a current signature page attesting he desired the

23   amended signature page to be appended to, and incorporated into, his original habeas petition. See

24   ECF Nos. 6, 15. Petitioner has done so. See ECF No. 16.

25          Within his filing entitled “Supplement,” petitioner requests to supplement his petition with

26   new facts. However, upon review, it appears that petitioner’s additional fact is actually an

27   argument which could be raised in a traverse. Accordingly, the court will consider it as having

28   been raised in response to the Answer filed, albeit the Answer was filed just days after the
                                                         1
     Case 2:20-cv-00530-TLN-GGH Document 19 Filed 06/29/20 Page 2 of 2

 1   Supplement. If respondent desires to address this argument, to the extent it is not already
 2   addressed in the Answer, respondent may do so within 30 days of the filed date of this order.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Petitioner’s signature page (ECF No. 16 at 11) is deemed to be a signature to his
 5   original petition (ECF No. 1);
 6          2. Respondent shall have thirty days from the filing date of this order to respond to the
 7   Supplement (ECF No. 16), if respondent so desires; and
 8          3. As previously ordered in the court’s April 25, 2020 order (ECF No. 6), petitioner’s full
 9   reply (Traverse) to respondent’s Answer is due to be filed no later than July 16, 2020.
10   Dated: June 29, 2020
11                                              /s/ Gregory G. Hollows
12                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
